

SUBSCRIPTION AGREEMENT




This Subscription Agreement dated as of July ___, 2007 (the “Agreement”) is
entered into by and among Mediavest, Inc., a New Jersey corporation (the
“Company”), and the individuals and/or entities listed on Exhibit A hereto (the
“Purchasers”).


BACKGROUND
 
WHEREAS, the Company is offering in a private placement to “accredited
investors” (as such term in defined in Regulation D (“Regulation D”) promulgated
under the Securities Act of 1933, as amended (the “Securities Act”)) 5,000,000
shares of common stock, $0.0001 par value per share, of the Company (the “Common
Stock”) at a purchase price of $0.50 per share (the “Offering”);


WHEREAS, the Purchasers desire to purchase that number of shares of Common Stock
set forth on the signature page hereof on the terms and conditions hereinafter
set forth and on the terms and conditions set forth herein;
 
NOW, THEREFORE, in consideration of the premises and the mutual representations
and covenants hereinafter set forth, the parties hereto agree as follows:


1. Authorization and Sale of Shares.


1.1 Authorization. The Company has duly authorized the sale and issuance,
pursuant to the terms of this Agreement, 5,000,000 shares of its Common Stock.


1.2 Sale of Shares; Subscription for Shares. Subject to the terms and conditions
of this Agreement, at the Closing, the Company will sell and issue to the
Purchasers, and the Purchasers will purchase the number of shares of Common
Stock set forth opposite such Purchasers’ name on Exhibit A for the purchase
price of $0.50 per share. The shares of Common Stock being sold under this
Agreement are sometimes hereinafter collectively referred to as the
“Securities.”
 
2. The Closing. The closing shall occur on the date hereof (the “Closing,” and
the date on which the Closing occurs, the “Closing Date”).


Promptly following the Closing, the Company shall deliver to each Purchaser a
certificate for the number of shares of Common Stock being purchased by such
Purchaser, registered in the name of such Purchaser, against payment to the
Company of the purchase price therefor by check or wire transfer, as specified
in Exhibit A
 

--------------------------------------------------------------------------------




Each Purchaser hereby authorizes and directs the Company to deliver the
Securities to be issued to such Purchaser pursuant to this Agreement directly to
the residential or business address indicated on the signature page hereto.


3. Representations of the Purchasers. Each Purchaser hereby, severally and not
jointly, represents and warrants to the Company as follows:


(a) The Purchaser has received and carefully reviewed such information and
documentation relating to the Company that the Purchaser has requested,
including without limitation, the Company’s filings with the United States
Securities and Exchange Commission (the “Commission”).


(b) The Purchaser has had a reasonable opportunity to ask questions of and
receive answers from the Company concerning the Company and the Offering, and
all such questions, if any, have been answered to the full satisfaction of the
Purchaser.


(c) The Purchaser understands that the Company has determined that the exemption
from the registration provisions of the Securities Act provided by Regulation D
is applicable to the offer and sale of the Securities, based, in part, upon the
representations, warranties and agreements made by the Purchaser herein.


(d) Except as set forth herein, no representations or warranties have been made
to the Purchaser by the Company or any agent, employee or affiliate of the
Company and in entering into this transaction, the Purchaser is not relying upon
any information other than the results of independent investigation by the
Purchaser.


(e) The Purchaser has full power and authority to execute and deliver this
Agreement and to perform the obligations of the Purchaser hereunder and this
Agreement is a legally binding obligation of the Purchaser in accordance with
its terms.



   
(f)
Regulation D.



(i) The Purchaser understands and acknowledges that: (A) the Securities acquired
pursuant to this Agreement have not been registered under the Securities Act and
are being sold in reliance upon an exemption from registration afforded by
Regulation D; and that such Securities have not been registered with any state
securities commission or authority; (B) pursuant to the requirements of
Regulation D, the Securities may not be transferred, sold or otherwise exchanged
unless in compliance with the provisions of Regulation D and/or pursuant to
registration under the Securities Act, or pursuant to an available exemption
thereunder; and (C) other than as set forth in Section 5.1 of this Agreement,
the Company is under no obligation to register the Securities under the
Securities Act or any state securities law, or to take any action to make any
exemption from any such registration provisions available.


   (ii) The Purchaser is an accredited investor within the meaning of Rule 501
of Regulation D, is knowledgeable, sophisticated and experienced in making, and
is qualified to make, decisions with respect to investment shares representing
an investment decision like that involved in the purchase of the Securities.


(iii) The Purchaser is purchasing the Securities for his, her or its own account
for investment only and has no intention of selling or distributing the
Securities and no other person has any interest in or participation in the
Securities or any right, option, security interest, pledge or other interest in
or to the Securities. The Purchaser recognizes that an investment in the
Securities involves a high degree of risk, including a risk of total loss of the
Purchaser. The Purchaser understands, acknowledges and agrees that it must bear
the economic risk of its investment in the Securities for an indefinite period
of time and has knowledge and experience in financial and business matters such
that it is capable of evaluating the risks of the investment in the Securities
and the Purchaser understands, acknowledges and agrees that prior to any such
offer or sale, the Company may require, subject to the fulfillment of the
Company’s obligations under Section 6 of this Agreement, as a condition to
effecting a transfer of the Securities, an opinion of counsel, acceptable to the
Company, as to the registration or exemption therefrom under the Securities Act
and any state securities acts, if applicable.
 

--------------------------------------------------------------------------------




(iv) The Purchaser acknowledges that the Securities will bear a legend in
substantially the following form:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR MEDIAVEST, INC. SHALL HAVE RECEIVED AN OPINION OF ITS
COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER
THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.


(g) Neither the Purchaser, nor any affiliate of the Purchaser or any person
acting on his, her or its behalf, has recently sold shares of unregistered
Common Stock of the Company.


4. Miscellaneous.


4.1 Successors and Assigns. This Agreement and any rights and obligations
hereunder may not be transferred or assigned by a Purchaser without the prior
written consent of the Company. This Agreement shall inure to the benefit of,
and be binding upon the Company and the Purchasers and their respective heirs,
legal representatives and permitted assigns.


4.2 Survival. All representations and warranties and all covenants, agreements
and obligations made by the Company or the Purchasers in this Agreement, or in
any instrument or document furnished in connection with this Agreement or the
transactions contemplated hereby, shall survive the Closing and any
investigation at any time made.


4.3 Entire Agreement. This Agreement embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and understandings relating to such
subject matter.


4.4 Amendments and Waivers. Except as otherwise expressly set forth in this
Agreement, any term of this Agreement may be amended and the observance of any
term of this Agreement may be waived (either generally or in a particular
instance and either retroactively or prospectively) with the written consent of
the Company and the Purchasers. No waivers of or exceptions to any term,
condition or provision of this Agreement, in any one or more instances, shall be
deemed to be, or construed as, a further or continuing waiver of any such term,
condition or provision.
 

--------------------------------------------------------------------------------




4.5 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall be one
and the same document.
4.6 Section Headings. The section headings are for the convenience of the
parties and in no way alter, modify, amend, limit, or restrict the contractual
obligations of the parties.


4.7 Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.


4.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey.
 
[signature page to follow]
 

--------------------------------------------------------------------------------


 

SIGNATURE PAGE  
Date Signed: _________ , 2007
      Number of Shares:  
4,500,000
      Multiplied by Offering Price Per Share:
 
x          $0.50
      Equals Amount:
=
$2,250,000.00                    Signature     Second Signature           (if
purchasing jointly)                        Printed Name     Printed Second Name
                                   Entity Name     Entity Name                
                   Address     Address                                     City,
State and Zip Code   City, State and Zip Code                                  
Telephone-Business     Telephone-Business                                     
Facsimile-Business     Facsimile-Business                                     
Tax ID # or Social Security #   Tax ID # or Social Security #                  
        Name in which securities should be issued:                      

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGE  
Date Signed: _________ , 2007
      Number of Shares:  
500,000
      Multiplied by Offering Price Per Share:
 
x       $0.50
      Equals Amount:
=
$250,000.00                    Signature     Second Signature           (if
purchasing jointly)                      Printed Name     Printed Second Name  
                               Entity Name     Entity Name                      
           Address     Address                                   City, State and
Zip Code   City, State and Zip Code                                 
Telephone-Business     Telephone-Business                                   
Facsimile-Business     Facsimile-Business                                   Tax
ID # or Social Security #   Tax ID # or Social Security #                      
    Name in which securities should be issued:           




--------------------------------------------------------------------------------


 
This Subscription Agreement is agreed to and accepted as of ________ , 2007.
 

        MEDIAVEST, INC.  
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title:

 

--------------------------------------------------------------------------------


 
EXHIBIT A
Purchaser
 

   
 
Name and Address
of Purchaser
 
No. of Shares
 
Aggregate
Purchase Price
     
$
     
$
     
$
     
$
         
TOTALS:
 
$
 




--------------------------------------------------------------------------------

